Title: To Benjamin Franklin from Jean-Baptiste LeRoy, 5 March 1772
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin



aux Galeries du Louvre ce 5 Mars. [1772]
Je demande Monsieur à tous les Anglois que Je vois de vos nouvelles. Je vis dernierement M. Ingelhausen qui me fit grand plaisir en me disant que vous vous portiez toujours bien ainsi que M. le Chevalier Pringle et je vous assurre que je m’entretins de vous deux avec lui avec une grande joie. Mais dites moi mon cher Docteur Est ce que depuis un an il ne seroit venu ici Aucun Anglois de votre connoissance que vous ne m’avez pas fait l honneur de m’ecrire le plus petit mot? Quand vous me recommandiez des Anglois j’avois un double plaisir d’apprendre par eux de vos nouvelles et puis de pouvoir obliger des personnes qui venoient de votre part. En vérité vous me devez un petit mot pour me faire connoître la cause de votre silence. Quoiqu’il en soit me confiant toujours dans les sentimens que vous m’avez témoignés et que je mérite bien par les sentimens sincéres qui m’attachent à vous je vous recommande le jeune homme M. De Bassue qui vous remettra cette lettre. Cest un jeune homme très bien élevé et dont l honneteté répond à l’Education and as we Say or rather as You Say in English a gentleman born. Il sera très flatté d’avoir l honneur de vous connoitre et si vous ou Mons. le Chevalier Pringle pouvez lui être utile je vous en serai infiniment obligé. J’ai l honneur d’être Monsieur avec les Sentimens d’estime et d’attachement les plus distingués Votre très humble et très obéïssant Serviteur
Le Roy


Quand vous me ferez l honneur de me répondre de graces mandez moi qui est M. West si c’est le Président de La Société Royale et quelle est sa réputation dans Les Sciences.
Pendant que Messieurs Banks et Solander vont courir les Mers du pole Antarctique nous nous préparons à envoyer un Vaisseau ou plutôt 2 Vaisseaux au Pôle Arctique éxactement au Pôle pour faire toutes les Observations d’astronomie de Physique et d’histoire Naturelle qu’on peut faire dans ces régions. Si par hazard parmi cette foule d idées si grandes et si ingénieuses qui vous passent par la tête vous en aviez quelques unes à proposer à nos Nouveaux Argonautes qui vont affronter ces climâts hyperboréens envoyez les moi et je vous réponds que si la chose est possible on fera ce que vous desirez. Ce voyage est presque décidé et les vaisseaux doivent partir vers le quinze de May.
A Propos de Messieurs Banks et Solander j’ai tant de consideration pour les personnes qui comme eux affrontent les hazards et les dangers et risquent leur vie pour instruire l’Univers tandis qu’il y a tant de fous qui l’exposent si mal à propos que si vous voyez ces Messieurs que vous connoissez surement je vous prie, quoique je n’aye pas l honneur d’en être connu, de leur dire combien j’ai d’estime pour eux et je fais cas de leur courage.
Je vous prie de dire même à M. Banks que l’Académie a reçu par M. De Lauragais qui la lui a fait tenir la lettre qu’il lui a envoyée.

Vous entendez trop bien notre langue pour que je vous fasse des excuses de mon Griffonnage François.
 
 
Addressed: A Monsieur / Monsieur Franklin député / des Colonies Angloises, de la Société / Royale de Londres &c / a Londres
